IN THE SUPREME COURT OF TENNESSEE  FILED
                            AT NASHVILLE
                                                    September 13, 1999

                                                    Cecil Crowson, Jr.
                                                   Appellate Court Clerk
JAMES E. STEPHENS,                 )       FOR PUBLICATION
                                   )
     Plaintiff-Appellee,           )       FILED: September 13, 1999
                                   )
v.                                 )       FRANKLIN COUNTY
                                   )
HENLEY’S SUPPLY AND INDUSTRY, INC. )       HON. JEFFREY F. STEWART,
and TRAVELERS INSURANCE COMPANY,   )             CHANCELLOR
                                   )
     Defendants-Appellants.        )       NO. 01-S-01-9712-CH-00277




For Appellants:                             For Appellee:

ROBERT J. UHORCHUK                          BARBARA G. FARIS
Chattanooga, TN                             Decherd, TN




                               OPINION




JUDGMENT OF THE TRIAL COURT AFFIRMED                         BIRCH, J.
            The   Chancery   Court   of    Franklin     County   found   the

plaintiff, James E. Stephens, to be permanently and partially

disabled and entitled to future medical care at the employer’s

expense.    The Special Workers’ Compensation Appeals Panel, upon

reference for findings of fact and conclusions of law pursuant to

Tenn. Code Ann. § 50-6-225(e)(5)(Supp. 1998), found that Stephens

failed to prove that he had suffered any permanent vocational

disability due to his injury.        The Panel dismissed his appeal,

effectively foreclosing Stephens’ entitlement to future medical

expenses.



            Thereafter, Stephens filed a motion for review of the

Panel’s decision by the full Court pursuant to Tenn. Code Ann. §

50-6-225(e)(5)(B)(Supp. 1998).           We granted review in order to

determine his entitlement to future medical care at the employer’s

expense.



                                     I



            Stephens, employed as a carpenter at Henley’s Supply and

Industry, Inc., was injured when he was struck in the mouth while

installing a pre-hung triple window.          Stephens suffered complex

lacerations and bone fractures, which led to the removal of all of

his upper teeth and two lower teeth.       He was fitted with dentures--

a full upper set and a partial lower set.             However, Stephens no

longer wears the upper denture due to discomfort.




                                     2
                 The   trial   court   awarded        Stephens   permanent   partial

disability of fifteen percent (sixty weeks) and future medical

expenses, all in accordance with the provisions of the Tennessee

Workers’ Compensation Act.             The employer appealed, arguing that

there was no medical evidence to support the award of permanent

partial disability.             The Special Workers’ Compensation Appeals

Panel agreed with the employer and reversed the ruling of the trial

court, finding no medical proof of permanence of a disability to

the body as a whole under Tenn. Code Ann. § 50-6-207 (F)(Supp.

1998).       The Panel concluded that Stephens’ employability was not

impaired by his dental injury.



                                             II



                 The issue before us is whether the trial court properly

awarded expenses for future medical care to Stephens.1                   An employee

is entitled, under the provisions of Tenn. Code Ann. § 50-6-204

(Supp. 1998), to recover any reasonable and necessary medical

expenses in the future which may be incurred as a result of a

compensable injury.            Lindsey v. Strohs Companies, Inc., 830 S.W.2d
899, 903 (Tenn. 1992); Roark v. Liberty Mut. Ins. Co., 793 S.W.2d
932,       935   (Tenn.   1990).       “If       or   when   [the   employee]   makes

application for any such future medical expenses, the trial judge

must at that time and under the evidence then adduced determine

whether the employer or its insurance carrier is liable for their




       1
      As stated, the Panel’s reversal of the trial court’s award of
permanent disability is not before the Court.

                                             3
payment.”     Roark, 793 S.W.2d at 935;       Underwood v. Liberty Mut.

Ins. Co., 782 S.W.2d 175, 176 (Tenn. 1989).



            Review of the findings of fact made by the trial court is

de novo upon the record of the trial court, accompanied by a

presumption    of   the   correctness   of   the   findings,   unless   the

preponderance of the evidence is otherwise.         Tenn. Code Ann. § 50-

6-225(e)(2); See Hill v. Eagle Bend Mfg., Inc., 942 S.W.2d 483

(Tenn. 1997).



            An employer is required by Tenn. Code Ann. § 50-6-

204(a)(1) to furnish medical treatment to an injured employee “as

ordered by the attending physician . . . made reasonably necessary

. . . [or] as may be reasonably required.”          We have held that an

employee is entitled to medical treatment and expenses for work-

related injuries even though the injury does not produce vocational

impairment or otherwise affect the worker’s employability.         Wilkes

v. Resource Auth. of Sumner Cty., 932 S.W.2d 458, 461 (Tenn. 1996).



            By its recommendation that this case be dismissed, the

Panel foreclosed the possibility of the employee ever receiving, at

the employer’s expense, the future medical care to which he is

statutorily entitled. Accordingly, we re-instate the trial court’s

judgment regarding future medical expenses and adopt the findings

of fact and conclusions of law of the Panel in regard to the trial

court’s denial of benefits for permanent partial disability.




                                    4
                                 III



          In summary, we hold that Stephens is entitled to future

medical expenses pursuant to Tenn. Code Ann. § 50-6-204.     Thus, he

is entitled to all reasonable and necessary future medical care and

treatment resulting from the compensable injury he sustained. This

care and treatment shall be at the employer’s expense.



          For the foregoing reasons, the judgment of the trial

court in reference to future medical expenses is affirmed.        We

adopt the Panel’s conclusion of law that the employee is not

entitled to benefits for permanent partial disability.      Costs of

this appeal are taxed to the employer, for which execution may

issue if necessary.




                                       ______________________________
                                       ADOLPHO A. BIRCH, JR., Justice


CONCUR:

Anderson, C.J
Holder, Barker, JJ.

Drowota, J., not participating




                                 5